Case: 09-60422     Document: 00511088761          Page: 1    Date Filed: 04/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 22, 2010
                                     No. 09-60422
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

VICTOR REYNOSO BORJA, also known as Victor Reynoso-Borja,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 061 423


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Victor Reynoso Borja, a native and citizen of Mexico, seeks a petition for
review of the order of the Board of Immigration Appeals (BIA) denying his
application for cancellation of removal pursuant to 8 U.S.C. § 1229b. We deny
Borja’s petition for review.
        We generally review only the BIA’s decision except to the extent that the
immigration judge’s (IJ) decision influences the BIA. Zhu v. Gonzales, 493 F.3d
588, 593 (5th Cir. 2007). With respect to the determination that Borja’s prior

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60422    Document: 00511088761 Page: 2         Date Filed: 04/22/2010
                                 No. 09-60422

conviction pursuant to 8 U.S.C. § 1325 for transporting an illegal alien made him
inadmissible under 8 U.S.C. § 1182(a)(6)(E)(i); that such offense constituted a
bar to good moral character under 8 U.S.C. § 1101(f)(3); and that, in the absence
of good moral character, he was statutorily ineligible for cancellation of removal
under 8 U.S.C. § 1229b(b)(1), Borja has not shown that the BIA’s decision was
either    unconstitutional   or   based   upon   an   incorrect interpretation      of
§ 1182(a)(6)(E)(i). See Soriano v. Gonzales, 484 F.3d 318, 320-21 (5th Cir. 2007).
         To the extent that Borja challenges our holding in Soriano, which
foreclosed all of the arguments he raised before the BIA, his argument is
unavailing. We have held that “in the absence of intervening Supreme Court
precedent,” one panel cannot overrule another panel even if it disagrees with the
prior panel’s holding. See Montesano v. Seafirst Commercial Corp., 818 F.2d
423, 425-26 (5th Cir. 1987). Moreover, Borja’s argument that the Government
did not provide sufficient evidence to establish that he had been convicted of an
alien smuggling scheme is without merit. The Government provided both a
criminal complaint and a judgment of conviction that demonstrated that Borja
did not innocently offer a ride to an illegal alien, but aided and abetted an alien’s
further entry into the United States with “knowledge and reckless disregard”
that the alien had entered the country in violation of the law. Accordingly, we
deny his petition for review.
         DENIED.




                                          2